

	

		II

		109th CONGRESS

		1st Session

		S. 359

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Craig (for himself,

			 Mr. Kennedy, Mr. Hagel, Mr.

			 Specter, Mr. Lautenberg,

			 Mr. Voinovich, Mr. Schumer, Mr.

			 Lugar, Mr. Durbin,

			 Mr. Coleman, Mr. Kerry, Mr.

			 McCain, Mr. Dodd,

			 Mr. Cochran, Mr. Domenici, Ms.

			 Cantwell, Mr. DeWine,

			 Mr. Lieberman, Mr. Burns, Mrs.

			 Boxer, Mr. Roberts,

			 Mr. Leahy, Mr.

			 Hatch, Mr. Akaka,

			 Mr. Lott, Mr.

			 Nelson of Nebraska, Mr.

			 Brownback, Mr. Levin,

			 Mr. Stevens, Mr. Wyden, Mr.

			 Martinez, Mr. Salazar,

			 Mr. Chafee, and Mrs. Murray) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To provide for the adjustment of status of certain

		  foreign agricultural workers, to amend the Immigration and Nationality Act to

		  reform the H–2A worker program under that Act, to provide a stable, legal

		  agricultural workforce, to extend basic legal protections and better working

		  conditions to more workers, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Agricultural Job Opportunities,

			 Benefits, and Security Act of 2005.

			

				(b)

				Table of contents

				The table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definitions.

					TITLE I—Adjustment to lawful status

					Sec. 101. Agricultural workers.

					Sec. 102. Correction of Social Security records.

					TITLE II—Reform of h–2a worker program

					Sec. 201. Amendment to the Immigration and Nationality Act.

					TITLE III—Miscellaneous provisions

					Sec. 301. Determination and use of user fees.

					Sec. 302. Regulations.

					Sec. 303. Effective date.

				

			

			2.

			Definitions

			In this Act:

			

				(1)

				Agricultural employment

				The term agricultural employment means any service

			 or activity that is considered to be agricultural under section 3(f) of the

			 Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural labor under

			 section 3121(g) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(g)). For

			 purposes of this paragraph, agricultural employment includes employment under

			 section 101(a)(15)(H)(ii)(a) of the Immigration

			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)).

			

				(2)

				Employer

				The term employer means any person or entity,

			 including any farm labor contractor and any agricultural association, that

			 employs workers in agricultural employment.

			

				(3)

				Job opportunity

				The term job opportunity means a job opening for

			 temporary full-time employment at a place in the United States to which United

			 States workers can be referred.

			

				(4)

				Secretary

				The term Secretary means the Secretary of Homeland

			 Security.

			

				(5)

				Temporary

				A worker is employed on a temporary basis where

			 the employment is intended not to exceed 10 months.

			

				(6)

				United States worker

				The term United States worker means any worker,

			 whether a United States citizen or national, a lawfully admitted permanent

			 resident alien, or any other alien, who is authorized to work in the job

			 opportunity within the United States, except an alien admitted or otherwise

			 provided status under section 101(a)(15)(H)(ii)(a) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(H)(ii)(a)).

			

				(7)

				Work day

				The term work day means any day in which the

			 individual is employed 1 or more hours in agriculture consistent with the

			 definition of man-day under section 3(u) of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 203(u)).

			

			I

			Adjustment to lawful status

			

				101.

				Agricultural workers

				

					(a)

					Temporary resident status

					

						(1)

						In general

						Notwithstanding any other provision of law, the Secretary shall

			 confer upon an alien who qualifies under this subsection the status of an alien

			 lawfully admitted for temporary residence if the Secretary determines that the

			 alien—

						

							(A)

							has performed agricultural employment in the United States for at

			 least 575 hours or 100 work days, whichever is less, during any 12 consecutive

			 months during the 18-month period ending on December 31, 2004;

						

							(B)applied for such status during the 18-month

			 application period beginning on the first day of the seventh month that begins

			 after the date of enactment of this Act; and

						(C)is otherwise

			 admissible to the United States under section 212 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182), except as otherwise provided under subsection (e)(2).

						

						(2)

						Authorized travel

						During the period an alien is in lawful temporary resident status

			 granted under this subsection, the alien has the right to travel abroad

			 (including commutation from a residence abroad) in the same manner as an alien

			 lawfully admitted for permanent residence.

					

						(3)

						Authorized employment

						During the period an alien is in lawful temporary resident status

			 granted under this subsection, the alien shall be provided an employment

			 authorized endorsement or other appropriate work permit, in the same

			 manner as an alien lawfully admitted for permanent residence.

					

						(4)

						Termination of temporary resident status

						(A)In

			 generalDuring the period of temporary resident status granted an

			 alien under this subsection, the Secretary may terminate such status only upon

			 a determination under this Act that the alien is deportable.

						(B)Grounds for

			 termination of temporary resident statusBefore any alien becomes

			 eligible for adjustment of status under subsection (c), the Secretary may deny

			 adjustment to permanent resident status and provide for termination of the

			 temporary resident status granted such alien under paragraph (1) if—

							(i)the

			 Secretary finds, by a preponderance of the evidence, that the adjustment to

			 temporary resident status was the result of fraud or willful misrepresentation

			 (as described in section 212(a)(6)(C)(i) of the Immigration and Nationality Act

			 (8 U.S.C. 1182(a)(6)(C)(i)); or

							(ii)the

			 alien—

								(I)commits an act

			 that makes the alien inadmissible to the United States as an immigrant, except

			 as provided under subsection (e)(2); or

								(II)is convicted of

			 a felony or 3 or more misdemeanors committed in the United States.

								

						(5)

						Record of employment

						

							(A)

							In general

							Each employer of a worker granted status under this subsection

			 shall annually—

							

								(i)

								provide a written record of employment to the alien; and

							

								(ii)

								provide a copy of such record to the Secretary.

							

							(B)

							Sunset

							The obligation under subparagraph (A) shall terminate on the date

			 that is 6 years after the date of enactment of this Act.

						

					(b)

					Rights of aliens granted temporary resident status

					

						(1)

						In general

						Except as otherwise provided in this subsection, an alien who

			 acquires the status of an alien lawfully admitted for temporary residence under

			 subsection (a), such status not having changed, shall be considered to be an

			 alien lawfully admitted for permanent residence for purposes of any law other

			 than any provision of the Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.).

					

						(2)

						Delayed eligibility for certain Federal public

			 benefits

						An alien who acquires the status of an alien lawfully admitted

			 for temporary residence under subsection (a) as described in paragraph (1)

			 shall not be eligible, by reason of such acquisition of that status, for any

			 form of assistance or benefit described in section 403(a) of the Personal

			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.

			 1613(a)) until 5 years after the date on which the Secretary confers temporary

			 resident status upon that alien under subsection (a).

					

						(3)

						Terms of employment respecting aliens admitted under this

			 section

						

							(A)

							Prohibition

							No alien granted temporary resident status under subsection (a)

			 may be terminated from employment by any employer during the period of

			 temporary resident status except for just cause.

						

							(B)

							Treatment of complaints

							

								(i)

								Establishment of process

								The Secretary shall establish a process for the receipt, initial

			 review, and disposition in accordance with this subparagraph of complaints by

			 aliens granted temporary resident status under subsection (a) who allege that

			 they have been terminated without just cause. No proceeding shall be conducted

			 under this subparagraph with respect to a termination unless the Secretary

			 determines that the complaint was filed not later than 6 months after the date

			 of the termination.

							

								(ii)

								Initiation of arbitration

								If the Secretary finds that a complaint has been filed in

			 accordance with clause (i) and there is reasonable cause to believe that the

			 complainant was terminated without just cause, the Secretary shall initiate

			 binding arbitration proceedings by requesting the Federal Mediation and

			 Conciliation Service to appoint a mutually agreeable arbitrator from the roster

			 of arbitrators maintained by such Service for the geographical area in which

			 the employer is located. The procedures and rules of such Service shall be

			 applicable to the selection of such arbitrator and to such arbitration

			 proceedings. The Secretary shall pay the fee and expenses of the arbitrator,

			 subject to the availability of appropriations for such purpose.

							

								(iii)

								Arbitration proceedings

								The arbitrator shall conduct the proceeding in accordance with

			 the policies and procedures promulgated by the American Arbitration Association

			 applicable to private arbitration of employment disputes. The arbitrator shall

			 make findings respecting whether the termination was for just cause. The

			 arbitrator may not find that the termination was for just cause unless the

			 employer so demonstrates by a preponderance of the evidence. If the arbitrator

			 finds that the termination was not for just cause, the arbitrator shall make a

			 specific finding of the number of days or hours of work lost by the employee as

			 a result of the termination. The arbitrator shall have no authority to order

			 any other remedy, including, but not limited to, reinstatement, back pay, or

			 front pay to the affected employee. Within 30 days from the conclusion of the

			 arbitration proceeding, the arbitrator shall transmit the findings in the form

			 of a written opinion to the parties to the arbitration and the Secretary. Such

			 findings shall be final and conclusive, and no official or court of the United

			 States shall have the power or jurisdiction to review any such findings.

							

								(iv)

								Effect of arbitration findings

								If the Secretary receives a finding of an arbitrator that an

			 employer has terminated an alien granted temporary resident status under

			 subsection (a) without just cause, the Secretary shall credit the alien for the

			 number of days or hours of work lost for purposes of the requirement of

			 subsection (c)(1).

							

								(v)

								Treatment of attorney’s fees

								The parties shall bear the cost of their own attorney’s fees

			 involved in the litigation of the complaint.

							

								(vi)

								Nonexclusive remedy

								The complaint process provided for in this subparagraph is in

			 addition to any other rights an employee may have in accordance with applicable

			 law.

							

								(vii)

								Effect on other actions or proceedings

								Any finding of fact or law, judgment, conclusion, or final order

			 made by an arbitrator in the proceeding before the Secretary shall not be

			 conclusive or binding in any separate or subsequent action or proceeding

			 between the employee and the employee’s current or prior employer brought

			 before an arbitrator, administrative agency, court, or judge of any State or

			 the United States, regardless of whether the prior action was between the same

			 or related parties or involved the same facts, except that the arbitrator’s

			 specific finding of the number of days or hours of work lost by the employee as

			 a result of the employment termination may be referred to the Secretary

			 pursuant to clause (iv).

							

							(C)

							Civil penalties

							

								(i)

								In general

								If the Secretary finds, after notice and opportunity for a

			 hearing, that an employer of an alien granted temporary resident status under

			 subsection (a) has failed to provide the record of employment required under

			 subsection (a)(5) or has provided a false statement of material fact in such a

			 record, the employer shall be subject to a civil money penalty in an amount not

			 to exceed $1,000 per violation.

							

								(ii)

								Limitation

								The penalty applicable under clause (i) for failure to provide

			 records shall not apply unless the alien has provided the employer with

			 evidence of employment authorization granted under this section.

							

					(c)

					Adjustment to permanent residence

					

						(1)

						Agricultural workers

						

							(A)

							In general

							Except as provided in subparagraph (B), the Secretary shall

			 adjust the status of an alien granted lawful temporary resident status under

			 subsection (a) to that of an alien lawfully admitted for permanent residence if

			 the Secretary determines that the following requirements are satisfied:

							

								(i)

								Qualifying employment

								The alien has performed at least 360 work days or 2,060 hours,

			 but in no case less than 2,060 hours, of agricultural employment in the United

			 States, during the 6-year period beginning after the date of enactment of this

			 Act.

							

								(ii)

								Qualifying years

								The alien has performed at least 75 work days or 430 hours, but

			 in no case less than 430 hours, of agricultural employment in the United States

			 in at least 3 nonoverlapping periods of 12 consecutive months during the 6-year

			 period beginning after the date of enactment of this Act. Qualifying periods

			 under this clause may include nonconsecutive 12-month periods.

							

								(iii)

								Qualifying work in first 3 years

								The alien has performed at least 240 work days or 1,380 hours,

			 but in no case less than 1,380 hours, of agricultural employment during the

			 3-year period beginning after the date of enactment of this Act.

							

								(iv)

								Application period

								The alien applies for adjustment of status not later than 7 years

			 after the date of enactment of this Act.

							

								(v)

								Proof

								In meeting the requirements of clauses (i), (ii), and (iii), an

			 alien may submit the record of employment described in subsection (a)(5) or

			 such documentation as may be submitted under subsection (d)(3).

							

								(vi)

								Disability

								In determining whether an alien has met the requirements of

			 clauses (i), (ii), and (iii), the Secretary shall credit the alien with any

			 work days lost because the alien was unable to work in agricultural employment

			 due to injury or disease arising out of and in the course of the alien’s

			 agricultural employment, if the alien can establish such disabling injury or

			 disease through medical records.

							

							(B)

							Grounds for denial of adjustment of status

							The Secretary may deny an alien adjustment to permanent resident

			 status, and provide for termination of the temporary resident status granted

			 such alien under subsection (a), if—

							

								(i)

								the Secretary finds by a preponderance of the evidence that the

			 adjustment to temporary resident status was the result of fraud or willful

			 misrepresentation, as described in section 212(a)(6)(C)(i) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(a)(6)(C)(i)); or

							

								(ii)

								the alien—

								

									(I)

									commits an act that makes the alien inadmissible to the United

			 States under section 212 of the Immigration and

			 Nationality Act (8 U.S.C. 1182), except as provided under subsection

			 (e)(2); or

								

									(II)

									is convicted of a felony or 3 or more misdemeanors committed in

			 the United States.

								

							(C)

							Grounds for removal

							Any alien granted temporary resident status under subsection (a)

			 who does not apply for adjustment of status under this subsection before the

			 expiration of the application period described in subparagraph (A)(iv), or who

			 fails to meet the other requirements of subparagraph (A) by the end of the

			 applicable period, is deportable and may be removed under section 240 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1229a). The Secretary shall issue regulations establishing grounds to

			 waive subparagraph (A)(iii) with respect to an alien who has completed at least

			 200 days of the work requirement specified in such subparagraph in the event of

			 a natural disaster which substantially limits the availability of agricultural

			 employment or a personal emergency that prevents compliance with such

			 subparagraph.

						

						(2)

						Spouses and minor children

						

							(A)

							In general

							Notwithstanding any other provision of law, the Secretary shall

			 confer the status of lawful permanent resident on the spouse and minor child of

			 an alien granted status under paragraph (1), including any individual who was a

			 minor child on the date such alien was granted temporary resident status, if

			 the spouse or minor child applies for such status, or if the principal alien

			 includes the spouse or minor child in an application for adjustment of status

			 to that of a lawful permanent resident.

						

							(B)

							Treatment of spouses and minor children before adjustment of

			 status

							A spouse and minor child of an alien granted temporary resident

			 status under subsection (a) may not be—

							

								(i)

								removed while such alien maintains such status, except as

			 provided in subparagraph (C); and

							

								(ii)

								granted authorization to engage in employment in the United

			 States or be provided an employment authorized endorsement or

			 other work permit, unless such employment authorization is granted under

			 another provision of law.

							(C)Grounds for

			 denial of adjustment of status and removalThe Secretary may deny

			 an alien spouse or child adjustment of status under subparagraph (A) and may

			 remove such spouse or child under section 240 of the Immigration and

			 Nationality Act (8 U.S.C. 1229a) if the spouse or child—

							(i)commits an act

			 that makes the alien spouse or child inadmissible to the United States under

			 section 212 of such Act (8 U.S.C. 1182), except as provided under subsection

			 (e)(2); or

							(ii)is

			 convicted of a felony or 3 or more misdemeanors committed in the United

			 States.

							

					(d)

					Applications

					

						(1)

						To whom may be made

						

							(A)

							Within the United States

							The Secretary shall provide that—

							

								(i)

								applications for temporary resident status under subsection (a)

			 may be filed—

								

									(I)

									with the Secretary, but only if the applicant is represented by

			 an attorney; or

								

									(II)

									with a qualified designated entity (designated under paragraph

			 (2)), but only if the applicant consents to the forwarding of the application

			 to the Secretary; and

								

								(ii)

								applications for adjustment of status under subsection (c) shall

			 be filed directly with the Secretary.

							

							(B)

							Outside the United States

							The Secretary, in cooperation with the Secretary of State, shall

			 establish a procedure whereby an alien may apply for temporary resident status

			 under subsection (a) at an appropriate consular office outside the United

			 States.

						

							(C)

							Preliminary applications

							

								(i)

								In general

								During the application period described in subsection (a)(1)(B),

			 the Secretary may grant admission to the United States as a temporary resident

			 and provide an employment authorized endorsement or other

			 appropriate work permit to any alien who presents a preliminary application for

			 such status under subsection (a) at a designated port of entry on the southern

			 land border of the United States. An alien who does not enter through a port of

			 entry is subject to deportation and removal as otherwise provided in this

			 Act.

							

								(ii)

								Definition

								For purposes of clause (i), the term preliminary

			 application means a fully completed and signed application which

			 contains specific information concerning the performance of qualifying

			 employment in the United States, together with the payment of the appropriate

			 fee and the submission of photographs and the documentary evidence which the

			 applicant intends to submit as proof of such employment.

							

								(iii)

								Eligibility

								An applicant under clause (i) shall otherwise be admissible to

			 the United States under subsection (e)(2) and shall establish to the

			 satisfaction of the examining officer during an interview that the applicant’s

			 claim to eligibility for temporary resident status is credible.

							

							(D)

							Travel documentation

							The Secretary shall provide each alien granted status under this

			 section with a counterfeit-resistant document of authorization to enter or

			 reenter the United States that meets the requirements established by the

			 Secretary.

						

						(2)

						Designation of entities to receive applications

						

							(A)

							In general

							For purposes of receiving applications under subsection (a), the

			 Secretary—

							

								(i)

								shall designate qualified farm labor organizations and

			 associations of employers; and

							

								(ii)

								may designate such other persons as the Secretary determines are

			 qualified and have substantial experience, demonstrate competence, and have

			 traditional long-term involvement in the preparation and submittal of

			 applications for adjustment of status under section 209, 210, or 245 of the

			 Immigration and Nationality Act,

			 Public Law 89–732, Public Law 95–145, or the Immigration Reform and Control Act

			 of 1986.

							

							(B)

							References

							Organizations, associations, and persons designated under

			 subparagraph (A) are referred to in this Act as qualified designated

			 entities.

						

						(3)

						Proof of eligibility

						

							(A)

							In general

							An alien may establish that the alien meets the requirement of

			 subsection (a)(1)(A) or (c)(1)(A) through government employment records or

			 records supplied by employers or collective bargaining organizations, and other

			 reliable documentation as the alien may provide. The Secretary shall establish

			 special procedures to properly credit work in cases in which an alien was

			 employed under an assumed name.

						

							(B)

							Documentation of work history

							(i)

								Burden of proofAn alien applying for status

			 under subsection (a)(1) or (c)(1) has the burden of proving by a preponderance

			 of the evidence that the alien has worked the requisite number of hours or days

			 (as required under subsection (a)(1)(A) or (c)(1)(A)).

							

								(ii)

								Timely production of recordsIf an employer or

			 farm labor contractor employing such an alien has kept proper and adequate

			 records respecting such employment, the alien’s burden of proof under clause

			 (i) may be met by securing timely production of those records under regulations

			 to be promulgated by the Secretary.

							

								(iii)

								Sufficient evidenceAn alien can meet the burden

			 of proof under clause (i) to establish that the alien has performed the work

			 described in subsection (a)(1)(A) or (c)(1)(A) by producing sufficient evidence

			 to show the extent of that employment as a matter of just and reasonable

			 inference.

							

						(4)

						Treatment of applications by qualified designated

			 entities

						Each qualified designated entity shall agree to forward to the

			 Secretary applications filed with it in accordance with paragraph (1)(A)(i)(II)

			 but shall not forward to the Secretary applications filed with it unless the

			 applicant has consented to such forwarding. No such entity may make a

			 determination required by this section to be made by the Secretary. Upon the

			 request of the alien, a qualified designated entity shall assist the alien in

			 obtaining documentation of the work history of the alien.

					

						(5)

						Limitation on access to information

						Files and records prepared for purposes of this subsection by

			 qualified designated entities operating under this subsection are confidential

			 and the Secretary shall not have access to such files or records relating to an

			 alien without the consent of the alien, except as allowed by a court order

			 issued pursuant to paragraph (6).

					

						(6)

						Confidentiality of information

						

							(A)

							In general

							Except as otherwise provided in this subsection, neither the

			 Secretary, nor any other official or employee of the Department of Homeland

			 Security, or bureau or agency thereof, may—

							

								(i)

								use the information furnished by the applicant pursuant to an

			 application filed under this section, the information provided to the applicant

			 by a person designated under paragraph (2)(A), or any information provided by

			 an employer or former employer, for any purpose other than to make a

			 determination on the application, or for enforcement of paragraph (7);

							

								(ii)

								make any publication whereby the information furnished by any

			 particular individual can be identified; or

							

								(iii)

								permit anyone other than the sworn officers and employees of the

			 Department of Homeland Security, or bureau or agency thereof, or, with respect

			 to applications filed with a qualified designated entity, that qualified

			 designated entity, to examine individual applications.

							(B)Required

			 disclosuresThe Secretary shall provide the information furnished

			 under this section, or any other information derived from such furnished

			 information, to—

							(i)a

			 duly recognized law enforcement entity in connection with a criminal

			 investigation or prosecution, if such information is requested in writing by

			 such entity; or

							(ii)an

			 official coroner, for purposes of affirmatively identifying a deceased

			 individual, whether or not the death of such individual resulted from a

			 crime.

							(C)Construction

							(i)In

			 generalNothing in this paragraph shall be construed to limit the

			 use, or release, for immigration enforcement purposes or law enforcement

			 purposes of information contained in files or records of the Department of

			 Homeland Security pertaining to an application filed under this section, other

			 than information furnished by an applicant pursuant to the application, or any

			 other information derived from the application, that is not available from any

			 other source.

							(ii)Criminal

			 convictionsInformation concerning whether the applicant has at

			 any time been convicted of a crime may be used or released for immigration

			 enforcement or law enforcement purposes.

							

							(D)

							Crime

							Any person who knowingly uses, publishes, or permits information

			 to be examined in violation of this paragraph shall be subject to a fine in an

			 amount not to exceed $10,000.

						

						(7)

						Penalties for false statements in applications

						

							(A)

							Criminal penalty

							Any person who—

							

								(i)

								files an application for status under subsection (a) or (c) and

			 knowingly and willfully falsifies, conceals, or covers up a material fact or

			 makes any false, fictitious, or fraudulent statements or representations, or

			 makes or uses any false writing or document knowing the same to contain any

			 false, fictitious, or fraudulent statement or entry; or

							

								(ii)

								creates or supplies a false writing or document for use in making

			 such an application,

							shall be

			 fined in accordance with title 18, United States Code, imprisoned not more than

			 5 years, or both.

							(B)

							Inadmissibility

							An alien who is convicted of a crime under subparagraph (A) shall

			 be considered to be inadmissible to the United States on the ground described

			 in section 212(a)(6)(C)(i) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)).

						

						(8)

						Eligibility for legal services

						Section 504(a)(11) of Public Law 104–134 (110 Stat. 1321–53 et

			 seq.) shall not be construed to prevent a recipient of funds under the Legal

			 Services Corporation Act (42 U.S.C. 2996 et seq.) from providing legal

			 assistance directly related to an application for adjustment of status under

			 this section.

					

						(9)

						Application fees

						

							(A)

							Fee schedule

							The Secretary shall provide for a schedule of fees that—

							

								(i)

								shall be charged for the filing of applications for status under

			 subsections (a) and (c); and

							

								(ii)

								may be charged by qualified designated entities to help defray

			 the costs of services provided to such applicants.

							

							(B)

							Prohibition on excess fees by qualified designated

			 entities

							A qualified designated entity may not charge any fee in excess

			 of, or in addition to, the fees authorized under subparagraph (A)(ii) for

			 services provided to applicants.

						

							(C)

							Disposition of fees

							

								(i)

								In general

								There is established in the general fund of the Treasury a

			 separate account, which shall be known as the Agricultural Worker

			 Immigration Status Adjustment Account. Notwithstanding any other

			 provision of law, there shall be deposited as offsetting receipts into the

			 account all fees collected under subparagraph (A)(i).

							

								(ii)

								Use of fees for application processing

								Amounts deposited in the Agricultural Worker Immigration

			 Status Adjustment Account shall remain available to the Secretary until

			 expended for processing applications for status under subsections (a) and

			 (c).

							

					(e)

					Waiver of numerical limitations and certain grounds for

			 inadmissibility

					

						(1)

						Numerical limitations do not apply

						The numerical limitations of sections 201 and 202 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1151 and 1152) shall not apply to the adjustment of aliens to lawful

			 permanent resident status under this section.

					

						(2)

						Waiver of certain grounds of inadmissibility

						In the determination of an alien’s eligibility for status under

			 subsection (a)(1)(C) or an alien’s eligibility for adjustment of status under

			 subsection (c)(1)(B)(ii)(I), the following rules shall apply:

						

							(A)

							Grounds of exclusion not applicable

							The provisions of paragraphs (5), (6)(A), (7)(A), and (9)(B) of

			 section 212(a) of the Immigration and Nationality

			 Act (8 U.S.C. 1182(a)) shall not apply.

						

							(B)

							Waiver of other grounds

							

								(i)

								In general

								Except as provided in clause (ii), the Secretary may waive any

			 other provision of such section 212(a) in the case of individual aliens for

			 humanitarian purposes, to ensure family unity, or if otherwise in the public

			 interest.

							

								(ii)

								Grounds that may not be waived

								Paragraphs (2)(A), (2)(B), (2)(C), (3), and (4) of such section

			 212(a) may not be waived by the Secretary under clause (i).

							

								(iii)

								Construction

								Nothing in this subparagraph shall be construed as affecting the

			 authority of the Secretary other than under this subparagraph to waive

			 provisions of such section 212(a).

							

							(C)

							Special rule for determination of public charge

							An alien is not ineligible for status under this section by

			 reason of a ground of inadmissibility under section 212(a)(4) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the

			 United States evidencing self-support without reliance on public cash

			 assistance.

						

					(f)

					Temporary stay of removal and work authorization for certain

			 applicants

					

						(1)

						Before application period

						Effective on the date of enactment of this Act, the Secretary

			 shall provide that, in the case of an alien who is apprehended before the

			 beginning of the application period described in subsection (a)(1)(B) and who

			 can establish a nonfrivolous case of eligibility for temporary resident status

			 under subsection (a) (but for the fact that the alien may not apply for such

			 status until the beginning of such period), until the alien has had the

			 opportunity during the first 30 days of the application period to complete the

			 filing of an application for temporary resident status, the alien—

						

							(A)

							may not be removed; and

						

							(B)

							shall be granted authorization to engage in employment in the

			 United States and be provided an employment authorized

			 endorsement or other appropriate work permit for such purpose.

						

						(2)

						During application period

						The Secretary shall provide that, in the case of an alien who

			 presents a nonfrivolous application for temporary resident status under

			 subsection (a) during the application period described in subsection (a)(1)(B),

			 including an alien who files such an application within 30 days of the alien’s

			 apprehension, and until a final determination on the application has been made

			 in accordance with this section, the alien—

						

							(A)

							may not be removed; and

						

							(B)

							shall be granted authorization to engage in employment in the

			 United States and be provided an employment authorized

			 endorsement or other appropriate work permit for such purpose.

						

					(g)

					Administrative and judicial review

					

						(1)

						In general

						There shall be no administrative or judicial review of a

			 determination respecting an application for status under subsection (a) or (c)

			 except in accordance with this subsection.

					

						(2)

						Administrative review

						

							(A)

							Single level of administrative appellate review

							The Secretary shall establish an appellate authority to provide

			 for a single level of administrative appellate review of such a

			 determination.

						

							(B)

							Standard for review

							Such administrative appellate review shall be based solely upon

			 the administrative record established at the time of the determination on the

			 application and upon such additional or newly discovered evidence as may not

			 have been available at the time of the determination.

						

						(3)

						Judicial review

						

							(A)

							Limitation to review of removal

							There shall be judicial review of such a determination only in

			 the judicial review of an order of removal under section 242 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1252).

						

							(B)

							Standard for judicial review

							Such judicial review shall be based solely upon the

			 administrative record established at the time of the review by the appellate

			 authority and the findings of fact and determinations contained in such record

			 shall be conclusive unless the applicant can establish abuse of discretion or

			 that the findings are directly contrary to clear and convincing facts contained

			 in the record considered as a whole.

						

					(h)

					Dissemination of information on adjustment program

					Beginning not later than the first day of the application period

			 described in subsection (a)(1)(B), the Secretary, in cooperation with qualified

			 designated entities, shall broadly disseminate information respecting the

			 benefits that aliens may receive under this section and the requirements to be

			 satisfied to obtain such benefits.

				

					(i)

					Regulations

					The Secretary shall issue regulations to implement this section

			 not later than the first day of the seventh month that begins after the date of

			 enactment of this Act.

				

					(j)

					Effective date

					This section shall take effect on the date that regulations are

			 issued implementing this section on an interim or other basis.

				

					(k)

					Authorization of appropriations

					There are authorized to be appropriated to the Secretary to carry

			 out this section $40,000,000 for each of fiscal years 2006 through 2009.

				

				102.

				Correction of Social Security records

				

					(a)

					In general

					Section 208(d)(1) of the Social

			 Security Act (42 U.S.C. 408(d)(1)) is amended—

					

						(1)

						in subparagraph (B)(ii), by striking or at the

			 end;

					

						(2)

						in subparagraph (C), by inserting or at the

			 end;

					

						(3)

						by inserting after subparagraph (C) the following:

						

							

								(D)

								who is granted status as a lawful temporary resident under the

				Agricultural Job Opportunity, Benefits, and Security Act of 2005,

							; and

					

						(4)

						by striking 1990. and inserting 1990, or in

			 the case of an alien described in subparagraph (D), if such conduct is alleged

			 to have occurred before the date on which the alien was granted lawful

			 temporary resident status..

					(b)Effective

			 dateThe amendments made by subsection (a) shall take effect on

			 the first day of the seventh month that begins after the date of enactment of

			 this Act.

				

			II

			Reform of H–2A worker program

			

				201.

				Amendment to the Immigration and

			 Nationality Act

				

					(a)

					In general

					The Immigration and Nationality

			 Act is amended by striking section 218 (8 U.S.C. 1188) and inserting

			 the following:

					

						

							218.

							H–2A employer applications(a)

								Applications to the Secretary of Labor

								

									(1)

									In general

									No alien may be admitted to the United States as an H–2A

				worker, or otherwise provided status as an H–2A worker, unless the employer has

				filed with the Secretary of Labor an application containing—

									

										(A)

										the assurances described in subsection (b);

									

										(B)

										a description of the nature and location of the work to be

				performed;

									

										(C)

										the anticipated period (expected beginning and ending dates)

				for which the workers will be needed; and

									

										(D)

										the number of job opportunities in which the employer seeks to

				employ the workers.

									

									(2)

									Accompanied by job offer

									Each application filed under paragraph (1) shall be accompanied

				by a copy of the job offer describing the wages and other terms and conditions

				of employment and the bona fide occupational qualifications that shall be

				possessed by a worker to be employed in the job opportunity in question.

								

								(b)

								Assurances for inclusion in applicationsThe

				assurances referred to in subsection (a)(1) are the following:

								

									(1)

									Job opportunities covered by collective bargaining

				agreements

									With respect to a job opportunity that is covered under a

				collective bargaining agreement:

									

										(A)

										Union contract described

										The job opportunity is covered by a union contract which was

				negotiated at arm’s length between a bona fide union and the employer.

									

										(B)

										Strike or lockout

										The specific job opportunity for which the employer is

				requesting an H–2A worker is not vacant because the former occupant is on

				strike or being locked out in the course of a labor dispute.

									

										(C)

										Notification of bargaining representatives

										The employer, at the time of filing the application, has

				provided notice of the filing under this paragraph to the bargaining

				representative of the employer’s employees in the occupational classification

				at the place or places of employment for which aliens are sought.

									

										(D)

										Temporary or seasonal job opportunities

										The job opportunity is temporary or seasonal.

									

										(E)

										Offers to United States workers

										The employer has offered or will offer the job to any eligible

				United States worker who applies and is equally or better qualified for the job

				for which the nonimmigrant is, or the nonimmigrants are, sought and who will be

				available at the time and place of need.

									

										(F)

										Provision of insurance

										If the job opportunity is not covered by the State workers’

				compensation law, the employer will provide, at no cost to the worker,

				insurance covering injury and disease arising out of, and in the course of, the

				worker’s employment which will provide benefits at least equal to those

				provided under the State’s workers’ compensation law for comparable

				employment.

									

									(2)

									Job opportunities not covered by collective bargaining

				agreements

									With respect to a job opportunity that is not covered under a

				collective bargaining agreement:

									

										(A)

										Strike or lockout

										The specific job opportunity for which the employer is

				requesting an H–2A worker is not vacant because the former occupant is on

				strike or being locked out in the course of a labor dispute.

									

										(B)

										Temporary or seasonal job opportunities

										The job opportunity is temporary or seasonal.

									

										(C)

										Benefit, wage, and working conditions

										The employer will provide, at a minimum, the benefits, wages,

				and working conditions required by section 218A to all workers employed in the

				job opportunities for which the employer has applied under subsection (a) and

				to all other workers in the same occupation at the place of employment.

									

										(D)

										Nondisplacement of United States workers

										The employer did not displace and will not displace a United

				States worker employed by the employer during the period of employment and for

				a period of 30 days preceding the period of employment in the occupation at the

				place of employment for which the employer seeks approval to employ H–2A

				workers.

									

										(E)

										Requirements for placement of nonimmigrant with other

				employers

										The employer will not place the nonimmigrant with another

				employer unless—

										

											(i)

											the nonimmigrant performs duties in whole or in part at 1 or

				more work sites owned, operated, or controlled by such other employer;

										

											(ii)

											there are indicia of an employment relationship between the

				nonimmigrant and such other employer; and

										

											(iii)

											the employer has inquired of the other employer as to whether,

				and has no actual knowledge or notice that, during the period of employment and

				for a period of 30 days preceding the period of employment, the other employer

				has displaced or intends to displace a United States worker employed by the

				other employer in the occupation at the place of employment for which the

				employer seeks approval to employ H–2A workers.

										

										(F)

										Statement of liability

										The application form shall include a clear statement explaining

				the liability under subparagraph (E) of an employer if the other employer

				described in such subparagraph displaces a United States worker as described in

				such subparagraph.

									

										(G)

										Provision of insurance

										If the job opportunity is not covered by the State workers’

				compensation law, the employer will provide, at no cost to the worker,

				insurance covering injury and disease arising out of and in the course of the

				worker’s employment which will provide benefits at least equal to those

				provided under the State’s workers’ compensation law for comparable

				employment.

									

										(H)

										Employment of United States workers

										

											(i)

											Recruitment

											The employer has taken or will take the following steps to

				recruit United States workers for the job opportunities for which the H–2A

				nonimmigrant is, or H–2A nonimmigrants are, sought:

											

												(I)

												Contacting former workers

												The employer shall make reasonable efforts through the sending

				of a letter by United States Postal Service mail, or otherwise, to contact any

				United States worker the employer employed during the previous season in the

				occupation at the place of intended employment for which the employer is

				applying for workers and has made the availability of the employer’s job

				opportunities in the occupation at the place of intended employment known to

				such previous workers, unless the worker was terminated from employment by the

				employer for a lawful job-related reason or abandoned the job before the worker

				completed the period of employment of the job opportunity for which the worker

				was hired.

											

												(II)

												Filing a job offer with the local office of the State

				employment security agency

												Not later than 28 days before the date on which the employer

				desires to employ an H–2A worker in a temporary or seasonal agricultural job

				opportunity, the employer shall submit a copy of the job offer described in

				subsection (a)(2) to the local office of the State employment security agency

				which serves the area of intended employment and authorize the posting of the

				job opportunity on America’s Job Bank or other electronic job

				registry, except that nothing in this subclause shall require the employer to

				file an interstate job order under section 653 of title 20, Code of Federal

				Regulations.

											

												(III)

												Advertising of job opportunities

												Not later than 14 days before the date on which the employer

				desires to employ an H–2A worker in a temporary or seasonal agricultural job

				opportunity, the employer shall advertise the availability of the job

				opportunities for which the employer is seeking workers in a publication in the

				local labor market that is likely to be patronized by potential farm

				workers.

											

												(IV)

												Emergency procedures

												The Secretary of Labor shall, by regulation, provide a

				procedure for acceptance and approval of applications in which the employer has

				not complied with the provisions of this subparagraph because the employer’s

				need for H–2A workers could not reasonably have been foreseen.

											

											(ii)

											Job offers

											The employer has offered or will offer the job to any eligible

				United States worker who applies and is equally or better qualified for the job

				for which the nonimmigrant is, or nonimmigrants are, sought and who will be

				available at the time and place of need.

										

											(iii)

											Period of employment

											The employer will provide employment to any qualified United

				States worker who applies to the employer during the period beginning on the

				date on which the foreign worker departs for the employer’s place of employment

				and ending on the date on which 50 percent of the period of employment for

				which the foreign worker who is in the job was hired has elapsed, subject to

				the following requirements:

											

												(I)

												Prohibition

												No person or entity shall willfully and knowingly withhold

				United States workers before the arrival of H–2A workers in order to force the

				hiring of United States workers under this clause.

											

												(II)

												Complaints

												Upon receipt of a complaint by an employer that a violation of

				subclause (I) has occurred, the Secretary of Labor shall immediately

				investigate. The Secretary of Labor shall, within 36 hours of the receipt of

				the complaint, issue findings concerning the alleged violation. If the

				Secretary of Labor finds that a violation has occurred, the Secretary of Labor

				shall immediately suspend the application of this clause with respect to that

				certification for that date of need.

											

												(III)

												Placement of United States workers

												Before referring a United States worker to an employer during

				the period described in the matter preceding subclause (I), the Secretary of

				Labor shall make all reasonable efforts to place the United States worker in an

				open job acceptable to the worker, if there are other job offers pending with

				the job service that offer similar job opportunities in the area of intended

				employment.

											

											(iv)

											Statutory construction

											Nothing in this subparagraph shall be construed to prohibit an

				employer from using such legitimate selection criteria relevant to the type of

				job that are normal or customary to the type of job involved so long as such

				criteria are not applied in a discriminatory manner.

										

								(c)

								Applications by associations on behalf of employer

				members

								

									(1)

									In general

									An agricultural association may file an application under

				subsection (a) on behalf of 1 or more of its employer members that the

				association certifies in its application has or have agreed in writing to

				comply with the requirements of this section and sections 218A through

				218C.

								

									(2)

									Treatment of associations acting as employers

									If an association filing an application under paragraph (1) is

				a joint or sole employer of the temporary or seasonal agricultural workers

				requested on the application, the certifications granted under subsection

				(e)(2)(B) to the association may be used for the certified job opportunities of

				any of its producer members named on the application, and such workers may be

				transferred among such producer members to perform the agricultural services of

				a temporary or seasonal nature for which the certifications were

				granted.

								

								(d)

								Withdrawal of applications

								

									(1)

									In general

									An employer may withdraw an application filed pursuant to

				subsection (a), except that if the employer is an agricultural association, the

				association may withdraw an application filed pursuant to subsection (a) with

				respect to 1 or more of its members. To withdraw an application, the employer

				or association shall notify the Secretary of Labor in writing, and the

				Secretary of Labor shall acknowledge in writing the receipt of such withdrawal

				notice. An employer who withdraws an application under subsection (a), or on

				whose behalf an application is withdrawn, is relieved of the obligations

				undertaken in the application.

								

									(2)

									Limitation

									An application may not be withdrawn while any alien provided

				status under section 101(a)(15)(H)(ii)(a) pursuant to such application is

				employed by the employer.

								

									(3)

									Obligations under other statutes

									Any obligation incurred by an employer under any other law or

				regulation as a result of the recruitment of United States workers or H–2A

				workers under an offer of terms and conditions of employment required as a

				result of making an application under subsection (a) is unaffected by

				withdrawal of such application.

								

								(e)

								Review and approval of applications

								

									(1)

									Responsibility of employers

									The employer shall make available for public examination,

				within 1 working day after the date on which an application under subsection

				(a) is filed, at the employer’s principal place of business or work site, a

				copy of each such application (and such accompanying documents as are

				necessary).

								

									(2)

									Responsibility of the Secretary of Labor

									

										(A)

										Compilation of list

										The Secretary of Labor shall compile, on a current basis, a

				list (by employer and by occupational classification) of the applications filed

				under this subsection. Such list shall include the wage rate, number of workers

				sought, period of intended employment, and date of need. The Secretary of Labor

				shall make such list available for examination in the District of

				Columbia.

									

										(B)

										Review of applications

										The Secretary of Labor shall review such an application only

				for completeness and obvious inaccuracies. Unless the Secretary of Labor finds

				that the application is incomplete or obviously inaccurate, the Secretary of

				Labor shall certify that the intending employer has filed with the Secretary of

				Labor an application as described in subsection (a). Such certification shall

				be provided within 7 days of the filing of the application.

									

							218A.

							H–2A employment

		  requirements(a)

								Preferential treatment of aliens

				prohibitedEmployers seeking to hire United States workers shall

				offer the United States workers no less than the same benefits, wages, and

				working conditions that the employer is offering, intends to offer, or will

				provide to H–2A workers. Conversely, no job offer may impose on United States

				workers any restrictions or obligations which will not be imposed on the

				employer’s H–2A workers.

							

								(b)

								Minimum benefits, wages, and working

				conditionsExcept in cases where higher benefits, wages, or

				working conditions are required by the provisions of subsection (a), in order

				to protect similarly employed United States workers from adverse effects with

				respect to benefits, wages, and working conditions, every job offer which shall

				accompany an application under section 218(b)(2) shall include each of the

				following benefit, wage, and working condition provisions:

								

									(1)

									Requirement to provide housing or a housing

				allowance

									

										(A)

										In general

										An employer applying under section 218(a) for H–2A workers

				shall offer to provide housing at no cost to all workers in job opportunities

				for which the employer has applied under that section and to all other workers

				in the same occupation at the place of employment, whose place of residence is

				beyond normal commuting distance.

									

										(B)

										Type of housing

										In complying with subparagraph (A), an employer may, at the

				employer’s election, provide housing that meets applicable Federal standards

				for temporary labor camps or secure housing that meets applicable local

				standards for rental or public accommodation housing or other substantially

				similar class of habitation, or in the absence of applicable local standards,

				State standards for rental or public accommodation housing or other

				substantially similar class of habitation. In the absence of applicable local

				or State standards, Federal temporary labor camp standards shall apply.

									

										(C)

										Family housing

										When it is the prevailing practice in the occupation and area

				of intended employment to provide family housing, family housing shall be

				provided to workers with families who request it.

									

										(D)

										Workers engaged in the range production of livestock

										The Secretary of Labor shall issue regulations that address the

				specific requirements for the provision of housing to workers engaged in the

				range production of livestock.

									

										(E)

										Limitation

										Nothing in this paragraph shall be construed to require an

				employer to provide or secure housing for persons who were not entitled to such

				housing under the temporary labor certification regulations in effect on June

				1, 1986.

									

										(F)

										Charges for housing

										

											(i)

											Charges for public housing

											If public housing provided for migrant agricultural workers

				under the auspices of a local, county, or State government is secured by an

				employer, and use of the public housing unit normally requires charges from

				migrant workers, such charges shall be paid by the employer directly to the

				appropriate individual or entity affiliated with the housing’s

				management.

										

											(ii)

											Deposit charges

											Charges in the form of deposits for bedding or other similar

				incidentals related to housing shall not be levied upon workers by employers

				who provide housing for their workers. An employer may require a worker found

				to have been responsible for damage to such housing which is not the result of

				normal wear and tear related to habitation to reimburse the employer for the

				reasonable cost of repair of such damage.

										

										(G)

										Housing allowance as alternative

										

											(i)

											In general

											If the requirement under clause (ii) is satisfied, the employer

				may provide a reasonable housing allowance instead of offering housing under

				subparagraph (A). Upon the request of a worker seeking assistance in locating

				housing, the employer shall make a good faith effort to assist the worker in

				identifying and locating housing in the area of intended employment. An

				employer who offers a housing allowance to a worker, or assists a worker in

				locating housing which the worker occupies, pursuant to this clause shall not

				be deemed a housing provider under section 203 of the Migrant and Seasonal

				Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of

				providing such housing allowance. No housing allowance may be used for housing

				which is owned or controlled by the employer.

										

											(ii)

											Certification

											The requirement of this clause is satisfied if the Governor of

				the State certifies to the Secretary of Labor that there is adequate housing

				available in the area of intended employment for migrant farm workers, and H–2A

				workers, who are seeking temporary housing while employed at farm work. Such

				certification shall expire after 3 years unless renewed by the Governor of the

				State.

										

											(iii)

											Amount of allowance

											

												(I)

												Nonmetropolitan counties

												If the place of employment of the workers provided an allowance

				under this subparagraph is a nonmetropolitan county, the amount of the housing

				allowance under this subparagraph shall be equal to the statewide average fair

				market rental for existing housing for nonmetropolitan counties for the State,

				as established by the Secretary of Housing and Urban Development pursuant to

				section 8(c) of the United States Housing Act of

				1937 (42 U.S.C. 1437f(c)), based on a 2 bedroom dwelling unit and an

				assumption of 2 persons per bedroom.

											

												(II)

												Metropolitan counties

												If the place of employment of the workers provided an allowance

				under this paragraph is in a metropolitan county, the amount of the housing

				allowance under this subparagraph shall be equal to the statewide average fair

				market rental for existing housing for metropolitan counties for the State, as

				established by the Secretary of Housing and Urban Development pursuant to

				section 8(c) of the United States Housing Act of

				1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom dwelling unit and an

				assumption of 2 persons per bedroom.

											

									(2)

									Reimbursement of transportation

									

										(A)

										To place of employment

										A worker who completes 50 percent of the period of employment

				of the job opportunity for which the worker was hired shall be reimbursed by

				the employer for the cost of the worker’s transportation and subsistence from

				the place from which the worker came to work for the employer (or place of last

				employment, if the worker traveled from such place) to the place of

				employment.

									

										(B)

										From place of employment

										A worker who completes the period of employment for the job

				opportunity involved shall be reimbursed by the employer for the cost of the

				worker’s transportation and subsistence from the place of employment to the

				place from which the worker, disregarding intervening employment, came to work

				for the employer, or to the place of next employment, if the worker has

				contracted with a subsequent employer who has not agreed to provide or pay for

				the worker’s transportation and subsistence to such subsequent employer’s place

				of employment.

									

										(C)

										Limitation

										

											(i)

											Amount of reimbursement

											Except as provided in clause (ii), the amount of reimbursement

				provided under subparagraph (A) or (B) to a worker or alien shall not exceed

				the lesser of—

											

												(I)

												the actual cost to the worker or alien of the transportation

				and subsistence involved; or

											

												(II)

												the most economical and reasonable common carrier

				transportation charges and subsistence costs for the distance involved.

											

											(ii)

											Distance traveled

											No reimbursement under subparagraph (A) or (B) shall be

				required if the distance traveled is 100 miles or less, or the worker is not

				residing in employer-provided housing or housing secured through an allowance

				as provided in paragraph (1)(G).

										

										(D)

										Early termination

										If the worker is laid off or employment is terminated for

				contract impossibility (as described in paragraph (4)(D)) before the

				anticipated ending date of employment, the employer shall provide the

				transportation and subsistence required by subparagraph (B) and,

				notwithstanding whether the worker has completed 50 percent of the period of

				employment, shall provide the transportation reimbursement required by

				subparagraph (A).

									

										(E)

										Transportation between living quarters and work site

										The employer shall provide transportation between the worker’s

				living quarters and the employer’s work site without cost to the worker, and

				such transportation will be in accordance with applicable laws and

				regulations.

									

									(3)

									Required wages

									

										(A)

										In general

										An employer applying for workers under section 218(a) shall

				offer to pay, and shall pay, all workers in the occupation for which the

				employer has applied for workers, not less (and is not required to pay more)

				than the greater of the prevailing wage in the occupation in the area of

				intended employment or the adverse effect wage rate. No worker shall be paid

				less than the greater of the hourly wage prescribed under section 6(a)(1) of

				the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable

				State minimum wage.

									

										(B)

										Limitation

										Effective on the date of enactment of the Agricultural Job

				Opportunity, Benefits, and Security Act of 2005 and continuing for 3 years

				thereafter, no adverse effect wage rate for a State may be more than the

				adverse effect wage rate for that State in effect on January 1, 2003, as

				established by section 655.107 of title 20, Code of Federal Regulations.

									

										(C)

										Required wages after 3-year freeze

										

											(i)

											First adjustment

											If Congress does not set a new wage standard applicable to this

				section before the first March 1 that is not less than 3 years after the date

				of enactment of this section, the adverse effect wage rate for each State

				beginning on such March 1 shall be the wage rate that would have resulted if

				the adverse effect wage rate in effect on January 1, 2003, had been annually

				adjusted, beginning on March 1, 2006, by the lesser of—

											(I)the 12 month

				percentage change in the Consumer Price Index for All Urban Consumers between

				December of the second preceding year and December of the preceding year;

				and

											(II)4

				percent.

											

											(ii)

											Subsequent annual adjustments

											Beginning on the first March 1 that is not less than 4 years

				after the date of enactment of this section, and each March 1 thereafter, the

				adverse effect wage rate then in effect for each State shall be adjusted by the

				lesser of—

											(I)the 12 month

				percentage change in the Consumer Price Index for All Urban Consumers between

				December of the second preceding year and December of the preceding year;

				and

											(II)4

				percent.

											

										(D)

										Deductions

										The employer shall make only those deductions from the worker’s

				wages that are authorized by law or are reasonable and customary in the

				occupation and area of employment. The job offer shall specify all deductions

				not required by law which the employer will make from the worker’s

				wages.

									

										(E)

										Frequency of pay

										The employer shall pay the worker not less frequently than

				twice monthly, or in accordance with the prevailing practice in the area of

				employment, whichever is more frequent.

									

										(F)

										Hours and earnings statements

										The employer shall furnish to the worker, on or before each

				payday, in 1 or more written statements—

										

											(i)

											the worker’s total earnings for the pay period;

										

											(ii)

											the worker’s hourly rate of pay, piece rate of pay, or

				both;

										

											(iii)

											the hours of employment which have been offered to the worker

				(broken out by hours offered in accordance with and over and above the

				three-quarters guarantee described in paragraph (4);

										

											(iv)

											the hours actually worked by the worker;

										

											(v)

											an itemization of the deductions made from the worker’s wages;

				and

										

											(vi)

											if piece rates of pay are used, the units produced

				daily.

										

										(G)

										Report on wage protections

										Not later than June 1, 2007, the Comptroller General of the

				United States shall prepare and transmit to the Secretary of Labor, the

				Committee on the Judiciary of the Senate, and Committee on the Judiciary of the

				House of Representatives, a report that addresses—

										

											(i)

											whether the employment of H–2A or unauthorized aliens in the

				United States agricultural work force has depressed United States farm worker

				wages below the levels that would otherwise have prevailed if alien farm

				workers had not been employed in the United States;

										

											(ii)

											whether an adverse effect wage rate is necessary to prevent

				wages of United States farm workers in occupations in which H–2A workers are

				employed from falling below the wage levels that would have prevailed in the

				absence of the employment of H–2A workers in those occupations;

										

											(iii)

											whether alternative wage standards, such as a prevailing wage

				standard, would be sufficient to prevent wages in occupations in which H–2A

				workers are employed from falling below the wage level that would have

				prevailed in the absence of H–2A employment;

										

											(iv)

											whether any changes are warranted in the current methodologies

				for calculating the adverse effect wage rate and the prevailing wage;

				and

										

											(v)

											recommendations for future wage protection under this

				section.

										

										(H)

										Commission on wage standards

										

											(i)

											Establishment

											There is established the Commission on Agricultural Wage

				Standards under the H–2A program (in this subparagraph referred to as the

				Commission).

										

											(ii)

											Composition

											The Commission shall consist of 10 members as follows:

											

												(I)

												4 representatives of agricultural employers and 1

				representative of the Department of Agriculture, each appointed by the

				Secretary of Agriculture.

											

												(II)

												4 representatives of agricultural workers and 1 representative

				of the Department of Labor, each appointed by the Secretary of Labor.

											

											(iii)

											Functions

											The Commission shall conduct a study that shall address—

											

												(I)

												whether the employment of H–2A or unauthorized aliens in the

				United States agricultural workforce has depressed United States farm worker

				wages below the levels that would otherwise have prevailed if alien farm

				workers had not been employed in the United States;

											

												(II)

												whether an adverse effect wage rate is necessary to prevent

				wages of United States farm workers in occupations in which H–2A workers are

				employed from falling below the wage levels that would have prevailed in the

				absence of the employment of H–2A workers in those occupations;

											

												(III)

												whether alternative wage standards, such as a prevailing wage

				standard, would be sufficient to prevent wages in occupations in which H–2A

				workers are employed from falling below the wage level that would have

				prevailed in the absence of H–2A employment;

											

												(IV)

												whether any changes are warranted in the current methodologies

				for calculating the adverse effect wage rate and the prevailing wage rate;

				and

											

												(V)

												recommendations for future wage protection under this

				section.

											

											(iv)

											Final report

											Not later than June 1, 2007, the Commission shall submit a

				report to the Congress setting forth the findings of the study conducted under

				clause (iii).

										

											(v)

											Termination date

											The Commission shall terminate upon submitting its final

				report.

										

									(4)

									Guarantee of employment

									

										(A)

										Offer to worker

										The employer shall guarantee to offer the worker employment for

				the hourly equivalent of at least three-fourths of the work days of the total

				period of employment, beginning with the first work day after the arrival of

				the worker at the place of employment and ending on the expiration date

				specified in the job offer. For purposes of this subparagraph, the hourly

				equivalent means the number of hours in the work days as stated in the job

				offer and shall exclude the worker’s Sabbath and Federal holidays. If the

				employer affords the United States or H–2A worker less employment than that

				required under this paragraph, the employer shall pay such worker the amount

				which the worker would have earned had the worker, in fact, worked for the

				guaranteed number of hours.

									

										(B)

										Failure to work

										Any hours which the worker fails to work, up to a maximum of

				the number of hours specified in the job offer for a work day, when the worker

				has been offered an opportunity to do so, and all hours of work actually

				performed (including voluntary work in excess of the number of hours specified

				in the job offer in a work day, on the worker’s Sabbath, or on Federal

				holidays) may be counted by the employer in calculating whether the period of

				guaranteed employment has been met.

									

										(C)

										Abandonment of employment, termination for cause

										If the worker voluntarily abandons employment before the end of

				the contract period, or is terminated for cause, the worker is not entitled to

				the three-fourths guarantee described in subparagraph

				(A).

									

										(D)

										Contract impossibility

										If, before the expiration of the period of employment specified

				in the job offer, the services of the worker are no longer required for reasons

				beyond the control of the employer due to any form of natural disaster,

				including but not limited to a flood, hurricane, freeze, earthquake, fire,

				drought, plant or animal disease or pest infestation, or regulatory drought,

				before the guarantee in subparagraph (A) is fulfilled, the employer may

				terminate the worker’s employment. In the event of such termination, the

				employer shall fulfill the employment guarantee in subparagraph (A) for the

				work days that have elapsed from the first work day after the arrival of the

				worker to the termination of employment. In such cases, the employer will make

				efforts to transfer the United States worker to other comparable employment

				acceptable to the worker. If such transfer is not effected, the employer shall

				provide the return transportation required in paragraph (2)(D).

									

									(5)

									Motor vehicle safety

									

										(A)

										Mode of transportation subject to coverage

										

											(i)

											In general

											Except as provided in clauses (iii) and (iv), this subsection

				applies to any H–2A employer that uses or causes to be used any vehicle to

				transport an H–2A worker within the United States.

										

											(ii)

											Defined term

											In this paragraph, the term uses or causes to be

				used—

											(I)applies only to

				transportation provided by an H–2A employer to an H–2A worker, or by a farm

				labor contractor to an H–2A worker at the request or direction of an H–2A

				employer; and

											

												(II)

												does not apply to—

												

													(aa)

													transportation provided, or transportation arrangements made,

				by an H–2A worker, unless the employer specifically requested or arranged such

				transportation; or

												

													(bb)

													car pooling arrangements made by H–2A workers themselves, using

				1 of the workers’ own vehicles, unless specifically requested by the employer

				directly or through a farm labor contractor.

												

											(iii)

											ClarificationProviding a job offer to an H–2A

				worker that causes the worker to travel to or from the place of employment, or

				the payment or reimbursement of the transportation costs of an H–2A worker by

				an H–2A employer, shall not constitute an arrangement of, or participation in,

				such transportation.

										

											(iv)

											Agricultural machinery and equipment excluded

											This subsection does not apply to the transportation of an H–2A

				worker on a tractor, combine, harvester, picker, or other similar machinery or

				equipment while such worker is actually engaged in the planting, cultivating,

				or harvesting of agricultural commodities or the care of livestock or poultry

				or engaged in transportation incidental thereto.

										

											(v)

											Common carriers excluded

											This subsection does not apply to common carrier motor vehicle

				transportation in which the provider holds itself out to the general public as

				engaging in the transportation of passengers for hire and holds a valid

				certification of authorization for such purposes from an appropriate Federal,

				State, or local agency.

										

										(B)

										Applicability of standards, licensing, and insurance

				requirements

										

											(i)

											In general

											When using, or causing to be used, any vehicle for the purpose

				of providing transportation to which this subparagraph applies, each employer

				shall—

											

												(I)

												ensure that each such vehicle conforms to the standards

				prescribed by the Secretary of Labor under section 401(b) of the Migrant and

				Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and other

				applicable Federal and State safety standards;

											

												(II)

												ensure that each driver has a valid and appropriate license, as

				provided by State law, to operate the vehicle; and

											

												(III)

												have an insurance policy or a liability bond that is in effect

				which insures the employer against liability for damage to persons or property

				arising from the ownership, operation, or causing to be operated, of any

				vehicle used to transport any H–2A worker.

											

											(ii)

											Amount of insurance required

											The level of insurance required shall be determined by the

				Secretary of Labor pursuant to regulations to be issued under this

				subsection.

										

											(iii)

											Effect of workers’ compensation coverage

											If the employer of any H–2A worker provides workers’

				compensation coverage for such worker in the case of bodily injury or death as

				provided by State law, the following adjustments in the requirements of

				subparagraph (B)(i)(III) relating to having an insurance policy or liability

				bond apply:

											

												(I)

												No insurance policy or liability bond shall be required of the

				employer, if such workers are transported only under circumstances for which

				there is coverage under such State law.

											

												(II)

												An insurance policy or liability bond shall be required of the

				employer for circumstances under which coverage for the transportation of such

				workers is not provided under such State law.

											

								(c)

								Compliance with labor lawsAn employer shall

				assure that, except as otherwise provided in this section, the employer will

				comply with all applicable Federal, State, and local labor laws, including laws

				affecting migrant and seasonal agricultural workers, with respect to all United

				States workers and alien workers employed by the employer, except that a

				violation of this assurance shall not constitute a violation of the Migrant and

				Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).

							

								(d)

								Copy of job offerThe employer shall provide to

				the worker, not later than the day the work commences, a copy of the employer’s

				application and job offer described in section 218(a), or, if the employer will

				require the worker to enter into a separate employment contract covering the

				employment in question, such separate employment contract.

							

								(e)

								Range production of livestockNothing in this

				section, section 218, or section 218B shall preclude the Secretary of Labor and

				the Secretary from continuing to apply special procedures and requirements to

				the admission and employment of aliens in occupations involving the range

				production of livestock.

							

							218B.

							Procedure for admission and extension

		  of stay of H–2A workers(a)

								Petitioning for admissionAn employer, or an

				association acting as an agent or joint employer for its members, that seeks

				the admission into the United States of an H–2A worker may file a petition with

				the Secretary. The petition shall be accompanied by an accepted and currently

				valid certification provided by the Secretary of Labor under section

				218(e)(2)(B) covering the petitioner.

							

								(b)

								Expedited adjudication by the SecretaryThe

				Secretary shall establish a procedure for expedited adjudication of petitions

				filed under subsection (a) and within 7 working days shall, by fax, cable, or

				other means assuring expedited delivery, transmit a copy of notice of action on

				the petition to the petitioner and, in the case of approved petitions, to the

				appropriate immigration officer at the port of entry or United States consulate

				(as the case may be) where the petitioner has indicated that the alien

				beneficiary (or beneficiaries) will apply for a visa or admission to the United

				States.

							

								(c)

								Criteria for admissibility

								

									(1)

									In general

									An H–2A worker shall be considered admissible to the United

				States if the alien is otherwise admissible under this section, section 218,

				and section 218A, and the alien is not ineligible under paragraph (2).

								

									(2)

									Disqualification

									An alien shall be considered inadmissible to the United States

				and ineligible for nonimmigrant status under section 101(a)(15)(H)(ii)(a) if

				the alien has, at any time during the past 5 years—

									

										(A)

										violated a material provision of this section, including the

				requirement to promptly depart the United States when the alien’s authorized

				period of admission under this section has expired; or

									

										(B)

										otherwise violated a term or condition of admission into the

				United States as a nonimmigrant, including overstaying the period of authorized

				admission as such a nonimmigrant.

									

									(3)

									Waiver of ineligibility for unlawful presence

									

										(A)

										In general

										An alien who has not previously been admitted into the United

				States pursuant to this section, and who is otherwise eligible for admission in

				accordance with paragraphs (1) and (2), shall not be deemed inadmissible by

				virtue of section 212(a)(9)(B). If an alien described in the preceding sentence

				is present in the United States, the alien may apply from abroad for H–2A

				status, but may not be granted that status in the United States.

									

										(B)

										Maintenance of waiver

										An alien provided an initial waiver of ineligibility pursuant

				to subparagraph (A) shall remain eligible for such waiver unless the alien

				violates the terms of this section or again becomes ineligible under section

				212(a)(9)(B) by virtue of unlawful presence in the United States after the date

				of the initial waiver of ineligibility pursuant to subparagraph (A).

									

								(d)

								Period of admission

								

									(1)

									In general

									The alien shall be admitted for the period of employment in the

				application certified by the Secretary of Labor pursuant to section

				218(e)(2)(B), not to exceed 10 months, supplemented by a period of not more

				than 1 week before the beginning of the period of employment for the purpose of

				travel to the work site and a period of 14 days following the period of

				employment for the purpose of departure or extension based on a subsequent

				offer of employment, except that—

									

										(A)

										the alien is not authorized to be employed during such 14-day

				period except in the employment for which the alien was previously authorized;

				and

									

										(B)

										the total period of employment, including such 14-day period,

				may not exceed 10 months.

									

									(2)

									Construction

									Nothing in this subsection shall limit the authority of the

				Secretary to extend the stay of the alien under any other provision of this

				Act.

								

								(e)

								Abandonment of employment

								

									(1)

									In general

									An alien admitted or provided status under section

				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such

				admission or status shall be considered to have failed to maintain nonimmigrant

				status as an H–2A worker and shall depart the United States or be subject to

				removal under section 237(a)(1)(C)(i).

								

									(2)

									Report by employer

									The employer, or association acting as agent for the employer,

				shall notify the Secretary not later than 7 days after an H–2A worker

				prematurely abandons employment.

								

									(3)

									Removal by the Secretary

									The Secretary shall promptly remove from the United States any

				H–2A worker who violates any term or condition of the worker’s nonimmigrant

				status.

								

									(4)

									Voluntary termination

									Notwithstanding paragraph (1), an alien may voluntarily

				terminate his or her employment if the alien promptly departs the United States

				upon termination of such employment.

								

								(f)

								Replacement of alien

								

									(1)

									In general

									Upon presentation of the notice to the Secretary required by

				subsection (e)(2), the Secretary of State shall promptly issue a visa to, and

				the Secretary shall admit into the United States, an eligible alien designated

				by the employer to replace an H–2A worker—

									

										(A)

										who abandons or prematurely terminates employment; or

									

										(B)

										whose employment is terminated after a United States worker is

				employed pursuant to section 218(b)(2)(H)(iii), if the United States worker

				voluntarily departs before the end of the period of intended employment or if

				the employment termination is for a lawful job-related reason.

									

									(2)

									Construction

									Nothing in this subsection is intended to limit any preference

				required to be accorded United States workers under any other provision of this

				Act.

								

								(g)

								Identification document

								

									(1)

									In general

									Each alien authorized to be admitted under section

				101(a)(15)(H)(ii)(a) shall be provided an identification and employment

				eligibility document to verify eligibility for employment in the United States

				and verify such person’s proper identity.

								

									(2)

									Requirements

									No identification and employment eligibility document may be

				issued which does not meet the following requirements:

									

										(A)

										The document shall be capable of reliably determining

				whether—

										

											(i)

											the individual with the identification and employment

				eligibility document whose eligibility is being verified is in fact eligible

				for employment;

										

											(ii)

											the individual whose eligibility is being verified is claiming

				the identity of another person; and

										

											(iii)

											the individual whose eligibility is being verified is

				authorized to be admitted into, and employed in, the United States as an H–2A

				worker.

										

										(B)

										The document shall be in a form that is resistant to

				counterfeiting and to tampering.

									

										(C)

										The document shall—

										

											(i)

											be compatible with other databases of the Secretary for the

				purpose of excluding aliens from benefits for which they are not eligible and

				determining whether the alien is unlawfully present in the United States;

				and

										

											(ii)

											be compatible with law enforcement databases to determine if

				the alien has been convicted of criminal offenses.

										

								(h)

								Extension of stay of h–2A aliens in the United

				States

								

									(1)

									Extension of stay

									If an employer seeks approval to employ an H–2A alien who is

				lawfully present in the United States, the petition filed by the employer or an

				association pursuant to subsection (a), shall request an extension of the

				alien’s stay and a change in the alien’s employment.

								

									(2)

									Limitation on filing a petition for extension of

				stay

									A petition may not be filed for an extension of an alien’s

				stay—

									

										(A)

										for a period of more than 10 months; or

									

										(B)

										to a date that is more than 3 years after the date of the

				alien’s last admission to the United States under this section.

									

									(3)

									Work authorization upon filing a petition for extension of

				stay

									(A)In

				generalAn alien who is lawfully present in the United States may

				commence the employment described in a petition under paragraph (1) on the date

				on which the petition is filed.

									(B)DefinitionFor

				purposes of subparagraph (A), the term file means sending the

				petition by certified mail via the United States Postal Service, return receipt

				requested, or delivered by guaranteed commercial delivery which will provide

				the employer with a documented acknowledgment of the date of receipt of the

				petition.

									(C)Handling of

				petitionThe employer shall provide a copy of the employer’s

				petition to the alien, who shall keep the petition with the alien’s

				identification and employment eligibility document as evidence that the

				petition has been filed and that the alien is authorized to work in the United

				States.

									(D)Approval of

				petitionUpon approval of a petition for an extension of stay or

				change in the alien’s authorized employment, the Secretary shall provide a new

				or updated employment eligibility document to the alien indicating the new

				validity date, after which the alien is not required to retain a copy of the

				petition.

									

									(4)

									Limitation on employment authorization of aliens without

				valid identification and employment eligibility document

									An expired identification and employment eligibility document,

				together with a copy of a petition for extension of stay or change in the

				alien’s authorized employment that complies with the requirements of paragraph

				(1), shall constitute a valid work authorization document for a period of not

				more than 60 days beginning on the date on which such petition is filed, after

				which time only a currently valid identification and employment eligibility

				document shall be acceptable.

								

									(5)

									Limitation on an individual’s stay in status

									

										(A)

										Maximum period

										The maximum continuous period of authorized status as an H–2A

				worker (including any extensions) is 3 years.

									

										(B)

										Requirement to remain outside the United States

										

											(i)

											In general

											Subject to clause (ii), in the case of an alien outside the

				United States whose period of authorized status as an H–2A worker (including

				any extensions) has expired, the alien may not again apply for admission to the

				United States as an H–2A worker unless the alien has remained outside the

				United States for a continuous period equal to at least

				1/5 the duration of the alien’s previous period of

				authorized status as an H–2A worker (including any extensions).

										

											(ii)

											Exception

											Clause (i) shall not apply in the case of an alien if the

				alien’s period of authorized status as an H–2A worker (including any

				extensions) was for a period of not more than 10 months and such alien has been

				outside the United States for at least 2 months during the 12 months preceding

				the date the alien again is applying for admission to the United States as an

				H–2A worker.

										

								(i)

								Special rules for aliens employed as

				sheepherdersNotwithstanding any provision of the Agricultural

				Job Opportunity, Benefits, and Security Act of 2005, aliens admitted under

				section 101(a)(15)(H)(ii)(a) for employment as sheepherders—

								

									(1)

									may be admitted for a period of 12 months;

								

									(2)

									may be extended for a continuous period of up to 3 years;

				and

								

									(3)

									shall not be subject to the requirements of subsection (h)(5)

				relating to periods of absence from the United States.

								

							218C.

							Worker protections and labor standards

		  enforcement(a)

								Enforcement authority

								

									(1)

									Investigation of complaints

									

										(A)

										Aggrieved person or third-party complaints

										The Secretary of Labor shall establish a process for the

				receipt, investigation, and disposition of complaints respecting a petitioner’s

				failure to meet a condition specified in section 218(b), or an employer’s

				misrepresentation of material facts in an application under section 218(a).

				Complaints may be filed by any aggrieved person or organization (including

				bargaining representatives). No investigation or hearing shall be conducted on

				a complaint concerning such a failure or misrepresentation unless the complaint

				was filed not later than 12 months after the date of the failure, or

				misrepresentation, respectively. The Secretary of Labor shall conduct an

				investigation under this subparagraph if there is reasonable cause to believe

				that such a failure or misrepresentation has occurred.

									

										(B)

										Determination on complaint

										Under such process, the Secretary of Labor shall provide,

				within 30 days after the date such a complaint is filed, for a determination as

				to whether or not a reasonable basis exists to make a finding described in

				subparagraph (C), (D), (E), or (H). If the Secretary of Labor determines that

				such a reasonable basis exists, the Secretary of Labor shall provide for notice

				of such determination to the interested parties and an opportunity for a

				hearing on the complaint, in accordance with section 556 of title 5, United

				States Code, within 60 days after the date of the determination. If such a

				hearing is requested, the Secretary of Labor shall make a finding concerning

				the matter not later than 60 days after the date of the hearing. In the case of

				similar complaints respecting the same applicant, the Secretary of Labor may

				consolidate the hearings under this subparagraph on such complaints.

									

										(C)

										Failures to meet conditions

										If the Secretary of Labor finds, after notice and opportunity

				for a hearing, a failure to meet a condition of paragraph (1)(A), (1)(B),

				(1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section 218(b), a substantial

				failure to meet a condition of paragraph (1)(C), (1)(E), (2)(C), (2)(D),

				(2)(E), or (2)(H) of section 218(b), or a material misrepresentation of fact in

				an application under section 218(a)—

										

											(i)

											the Secretary of Labor shall notify the Secretary of such

				finding and may, in addition, impose such other administrative remedies

				(including civil money penalties in an amount not to exceed $1,000 per

				violation) as the Secretary of Labor determines to be appropriate; and

										

											(ii)

											the Secretary may disqualify the employer from the employment

				of aliens described in section 101(a)(15)(H)(ii)(a) for a period of 1

				year.

										

										(D)

										Willful failures and willful misrepresentations

										If the Secretary of Labor finds, after notice and opportunity

				for hearing, a willful failure to meet a condition of section 218(b), a willful

				misrepresentation of a material fact in an application under section 218(a), or

				a violation of subsection (d)(1)—

										

											(i)

											the Secretary of Labor shall notify the Secretary of such

				finding and may, in addition, impose such other administrative remedies

				(including civil money penalties in an amount not to exceed $5,000 per

				violation) as the Secretary of Labor determines to be appropriate;

										

											(ii)

											the Secretary of Labor may seek appropriate legal or equitable

				relief to effectuate the purposes of subsection (d)(1); and

										

											(iii)

											the Secretary may disqualify the employer from the employment

				of H–2A workers for a period of 2 years.

										

										(E)

										Displacement of United States workers

										If the Secretary of Labor finds, after notice and opportunity

				for hearing, a willful failure to meet a condition of section 218(b) or a

				willful misrepresentation of a material fact in an application under section

				218(a), in the course of which failure or misrepresentation the employer

				displaced a United States worker employed by the employer during the period of

				employment on the employer’s application under section 218(a) or during the

				period of 30 days preceding such period of employment—

										

											(i)

											the Secretary of Labor shall notify the Secretary of such

				finding and may, in addition, impose such other administrative remedies

				(including civil money penalties in an amount not to exceed $15,000 per

				violation) as the Secretary of Labor determines to be appropriate; and

										

											(ii)

											the Secretary may disqualify the employer from the employment

				of H–2A workers for a period of 3 years.

										

										(F)

										Limitations on civil money penalties

										The Secretary of Labor shall not impose total civil money

				penalties with respect to an application under section 218(a) in excess of

				$90,000.

									

										(G)

										Failures to pay wages or required benefits

										If the Secretary of Labor finds, after notice and opportunity

				for a hearing, that the employer has failed to pay the wages, or provide the

				housing allowance, transportation, subsistence reimbursement, or guarantee of

				employment, required under section 218A(b), the Secretary of Labor shall assess

				payment of back wages, or other required benefits, due any United States worker

				or H–2A worker employed by the employer in the specific employment in question.

				The back wages or other required benefits under section 218A(b) shall be equal

				to the difference between the amount that should have been paid and the amount

				that actually was paid to such worker.

									

									(2)

									Statutory construction

									Nothing in this section shall be construed as limiting the

				authority of the Secretary of Labor to conduct any compliance investigation

				under any other labor law, including any law affecting migrant and seasonal

				agricultural workers, or, in the absence of a complaint under this section,

				under section 218 or 218A.

								

								(b)

								Rights enforceable by private right of

				actionH–2A workers may enforce the following rights through the

				private right of action provided in subsection (c), and no other right of

				action shall exist under Federal or State law to enforce such rights:

								

									(1)

									The providing of housing or a housing allowance as required

				under section 218A(b)(1).

								

									(2)

									The reimbursement of transportation as required under section

				218A(b)(2).

								

									(3)

									The payment of wages required under section 218A(b)(3) when

				due.

								

									(4)

									The benefits and material terms and conditions of employment

				expressly provided in the job offer described in section 218(a)(2), not

				including the assurance to comply with other Federal, State, and local labor

				laws described in section 218A(c), compliance with which shall be governed by

				the provisions of such laws.

								

									(5)

									The guarantee of employment required under section

				218A(b)(4).

								

									(6)

									The motor vehicle safety requirements under section

				218A(b)(5).

								

									(7)

									The prohibition of discrimination under subsection

				(d)(2).

								

								(c)

								Private right of action

								

									(1)

									Mediation

									Upon the filing of a complaint by an H–2A worker aggrieved by a

				violation of rights enforceable under subsection (b), and within 60 days of the

				filing of proof of service of the complaint, a party to the action may file a

				request with the Federal Mediation and Conciliation Service to assist the

				parties in reaching a satisfactory resolution of all issues involving all

				parties to the dispute. Upon a filing of such request and giving of notice to

				the parties, the parties shall attempt mediation within the period specified in

				subparagraph (B).

									

										(A)

										Mediation services

										The Federal Mediation and Conciliation Service shall be

				available to assist in resolving disputes arising under subsection (b) between

				H–2A workers and agricultural employers without charge to the parties.

									

										(B)

										90-day limit

										The Federal Mediation and Conciliation Service may conduct

				mediation or other non-binding dispute resolution activities for a period not

				to exceed 90 days beginning on the date on which the Federal Mediation and

				Conciliation Service receives the request for assistance unless the parties

				agree to an extension of this period of time.

									

										(C)

										Authorization

										(i)In

				generalSubject to clause (ii), there are authorized to be

				appropriated to the Federal Mediation and Conciliation Service $500,000 for

				each fiscal year to carry out this section.

										(ii)MediationNotwithstanding

				any other provision of law, the Director of the Federal Mediation and

				Conciliation Service is authorized to conduct the mediation or other dispute

				resolution activities from any other appropriated funds available to the

				Director and to reimburse such appropriated funds when the funds are

				appropriated pursuant to this authorization, such reimbursement to be credited

				to appropriations currently available at the time of receipt.

										

									(2)

									Maintenance of civil action in district court by aggrieved

				person

									An H–2A worker aggrieved by a violation of rights enforceable

				under subsection (b) by an agricultural employer or other person may file suit

				in any district court of the United States having jurisdiction of the parties,

				without regard to the amount in controversy, without regard to the citizenship

				of the parties, and without regard to the exhaustion of any alternative

				administrative remedies under this Act, not later than 3 years after the date

				the violation occurs.

								

									(3)

									Election

									An H–2A worker who has filed an administrative complaint with

				the Secretary of Labor may not maintain a civil action under paragraph (2)

				unless a complaint based on the same violation filed with the Secretary of

				Labor under subsection (a)(1) is withdrawn before the filing of such action, in

				which case the rights and remedies available under this subsection shall be

				exclusive.

								

									(4)

									Preemption of State contract rights

									Nothing in this Act shall be construed to diminish the rights

				and remedies of an H–2A worker under any other Federal or State law or

				regulation or under any collective bargaining agreement, except that no court

				or administrative action shall be available under any State contract law to

				enforce the rights created by this Act.

								

									(5)

									Waiver of rights prohibited

									Agreements by employees purporting to waive or modify their

				rights under this Act shall be void as contrary to public policy, except that a

				waiver or modification of the rights or obligations in favor of the Secretary

				of Labor shall be valid for purposes of the enforcement of this Act. The

				preceding sentence may not be construed to prohibit agreements to settle

				private disputes or litigation.

								

									(6)

									Award of damages or other equitable relief

									

										(A)

										If the court finds that the respondent has intentionally

				violated any of the rights enforceable under subsection (b), it shall award

				actual damages, if any, or equitable relief.

									

										(B)

										Any civil action brought under this section shall be subject to

				appeal as provided in chapter 83 of title 28, United States Code.

									

									(7)

									Workers’ compensation benefits; exclusive remedy

									

										(A)

										Notwithstanding any other provision of this section, where a

				State’s workers’ compensation law is applicable and coverage is provided for an

				H–2A worker, the workers’ compensation benefits shall be the exclusive remedy

				for the loss of such worker under this section in the case of bodily injury or

				death in accordance with such State’s workers’ compensation law.

									

										(B)

										The exclusive remedy prescribed in subparagraph (A) precludes

				the recovery under paragraph (6) of actual damages for loss from an injury or

				death but does not preclude other equitable relief, except that such relief

				shall not include back or front pay or in any manner, directly or indirectly,

				expand or otherwise alter or affect—

										

											(i)

											a recovery under a State workers’ compensation law; or

										

											(ii)

											rights conferred under a State workers’ compensation

				law.

										

									(8)

									Tolling of statute of limitations

									If it is determined under a State workers’ compensation law

				that the workers’ compensation law is not applicable to a claim for bodily

				injury or death of an H–2A worker, the statute of limitations for bringing an

				action for actual damages for such injury or death under subsection (c) shall

				be tolled for the period during which the claim for such injury or death under

				such State workers’ compensation law was pending. The statute of limitations

				for an action for actual damages or other equitable relief arising out of the

				same transaction or occurrence as the injury or death of the H–2A worker shall

				be tolled for the period during which the claim for such injury or death was

				pending under the State workers’ compensation law.

								

									(9)

									Preclusive effect

									Any settlement by an H–2A worker and H–2A employer reached

				through the mediation process required under subsection (c)(1) shall preclude

				any right of action arising out of the same facts between the parties in any

				Federal or State court or administrative proceeding, unless specifically

				provided otherwise in the settlement agreement.

								

									(10)

									Settlements

									Any settlement by the Secretary of Labor with an H–2A employer

				on behalf of an H–2A worker of a complaint filed with the Secretary of Labor

				under this section or any finding by the Secretary of Labor under subsection

				(a)(1)(B) shall preclude any right of action arising out of the same facts

				between the parties under any Federal or State court or administrative

				proceeding, unless specifically provided otherwise in the settlement

				agreement.

								

								(d)

								Discrimination prohibited

								

									(1)

									In general

									It is a violation of this subsection for any person who has

				filed an application under section 218(a), to intimidate, threaten, restrain,

				coerce, blacklist, discharge, or in any other manner discriminate against an

				employee (which term, for purposes of this subsection, includes a former

				employee and an applicant for employment) because the employee has disclosed

				information to the employer, or to any other person, that the employee

				reasonably believes evidences a violation of section 218 or 218A or any rule or

				regulation pertaining to section 218 or 218A, or because the employee

				cooperates or seeks to cooperate in an investigation or other proceeding

				concerning the employer’s compliance with the requirements of section 218 or

				218A or any rule or regulation pertaining to either of such sections.

								

									(2)

									Discrimination against h–2a workers

									It is a violation of this subsection for any person who has

				filed an application under section 218(a), to intimidate, threaten, restrain,

				coerce, blacklist, discharge, or in any manner discriminate against an H–2A

				employee because such worker has, with just cause, filed a complaint with the

				Secretary of Labor regarding a denial of the rights enumerated and enforceable

				under subsection (b) or instituted, or caused to be instituted, a private right

				of action under subsection (c) regarding the denial of the rights enumerated

				under subsection (b), or has testified or is about to testify in any court

				proceeding brought under subsection (c).

								

								(e)

								Authorization to seek other appropriate

				employmentThe Secretary of Labor and the Secretary shall

				establish a process under which an H–2A worker who files a complaint regarding

				a violation of subsection (d) and is otherwise eligible to remain and work in

				the United States may be allowed to seek other appropriate employment in the

				United States for a period not to exceed the maximum period of stay authorized

				for such nonimmigrant classification.

							

								(f)

								Role of associations

								

									(1)

									Violation by a member of an association

									An employer on whose behalf an application is filed by an

				association acting as its agent is fully responsible for such application, and

				for complying with the terms and conditions of sections 218 and 218A, as though

				the employer had filed the application itself. If such an employer is

				determined, under this section, to have committed a violation, the penalty for

				such violation shall apply only to that member of the association unless the

				Secretary of Labor determines that the association or other member participated

				in, had knowledge, or reason to know, of the violation, in which case the

				penalty shall be invoked against the association or other association member as

				well.

								

									(2)

									Violations by an association acting as an employer

									If an association filing an application as a sole or joint

				employer is determined to have committed a violation under this section, the

				penalty for such violation shall apply only to the association unless the

				Secretary of Labor determines that an association member or members

				participated in or had knowledge, or reason to know of the violation, in which

				case the penalty shall be invoked against the association member or members as

				well.

								

							218D.

							DefinitionsFor purposes of sections 218 through 218C:

							

								(1)

								Agricultural employment

								The term agricultural employment means any service

				or activity that is considered to be agricultural under section 3(f) of the

				Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural labor under

				section 3121(g) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(g)). For

				purposes of this paragraph, agricultural employment includes employment under

				section 101(a)(15)(H)(ii)(a).

							

								(2)

								Bona fide union

								The term bona fide union means any organization in

				which employees participate and which exists for the purpose of dealing with

				employers concerning grievances, labor disputes, wages, rates of pay, hours of

				employment, or other terms and conditions of work for agricultural employees.

				Such term does not include an organization formed, created, administered,

				supported, dominated, financed, or controlled by an employer or employer

				association or its agents or representatives.

							

								(3)

								Displace

								The term displace, in the case of an application

				with respect to 1 or more H–2A workers by an employer, means laying off a

				United States worker from a job for which the H–2A worker or workers is or are

				sought.

							

								(4)

								Eligible

								The term eligible, when used with respect to an

				individual, means an individual who is not an unauthorized alien (as defined in

				section 274A(h)(3)).

							

								(5)

								Employer

								The term employer means any person or entity,

				including any farm labor contractor and any agricultural association, that

				employs workers in agricultural employment.

							

								(6)

								H-2a employerThe term H–2A

				employer means an employer who seeks to hire 1 or more nonimmigrant

				aliens described in section 101(a)(15)(H)(ii)(a).

							

								(7)

								H-2a workerThe term H–2A worker

				means a nonimmigrant described in section 101(a)(15)(H)(ii)(a).

							

								(8)

								Job opportunity

								The term job opportunity means a job opening for

				temporary full-time employment at a place in the United States to which United

				States workers can be referred.

							

								(9)

								Lays off

								

									(A)

									In general

									The term lays off, with respect to a

				worker—

									

										(i)

										means to cause the worker’s loss of employment, other than

				through a discharge for inadequate performance, violation of workplace rules,

				cause, voluntary departure, voluntary retirement, contract impossibility (as

				described in section 218A(b)(4)(D)), or temporary layoffs due to weather,

				markets, or other temporary conditions; but

									

										(ii)

										does not include any situation in which the worker is offered,

				as an alternative to such loss of employment, a similar employment opportunity

				with the same employer (or, in the case of a placement of a worker with another

				employer under section 218(b)(2)(E), with either employer described in such

				section) at equivalent or higher compensation and benefits than the position

				from which the employee was discharged, regardless of whether or not the

				employee accepts the offer.

									

									(B)

									Statutory construction

									Nothing in this paragraph is intended to limit an employee’s

				rights under a collective bargaining agreement or other employment

				contract.

								

								(10)

								Regulatory drought

								The term regulatory drought means a decision

				subsequent to the filing of the application under section 218 by an entity not

				under the control of the employer making such filing which restricts the

				employer’s access to water for irrigation purposes and reduces or limits the

				employer’s ability to produce an agricultural commodity, thereby reducing the

				need for labor.

							

								(11)

								Seasonal

								Labor is performed on a seasonal basis

				if—

								

									(A)

									ordinarily, it pertains to or is of the kind exclusively

				performed at certain seasons or periods of the year; and

								

									(B)

									from its nature, it may not be continuous or carried on

				throughout the year.

								

								(12)

								Secretary

								The term Secretary means the Secretary of Homeland

				Security.

							

								(13)

								Temporary

								A worker is employed on a temporary basis where

				the employment is intended not to exceed 10 months.

							

								(14)

								United States worker

								The term United States worker means any worker,

				whether a United States citizen or national, a lawfully admitted permanent

				resident alien, or any other alien, who is authorized to work in the job

				opportunity within the United States, except an alien admitted or otherwise

				provided status under section 101(a)(15)(H)(ii)(a).

							.

				

					(b)

					Table of contents

					The table of contents of the Immigration and Nationality Act (8 U.S.C. 1101

			 et seq.) is amended by striking the item relating to section 218 and inserting

			 the following:

					

						

							Sec. 218. H–2A employer

				applications.

							Sec. 218A. H–2A employment

				requirements.

							Sec. 218B. Procedure for admission and

				extension of stay of H–2A workers.

							Sec. 218C. Worker protections and labor

				standards enforcement.

							Sec. 218D.

				Definitions.

						

						.

				

			III

			Miscellaneous provisions

			

				301.

				Determination and use of user fees

				

					(a)

					Schedule of fees

					The Secretary shall establish and periodically adjust a schedule

			 of fees for the employment of aliens under this Act, and a collection process

			 for such fees from employers participating in the program provided under this

			 Act. Such fees shall be the only fees chargeable to employers for services

			 provided under this Act.

				

					(b)

					Determination of schedule

					

						(1)

						In general

						The schedule under subsection (a) shall reflect a fee rate based

			 on the number of job opportunities indicated in the employer’s application

			 under section 218 of the Immigration and

			 Nationality Act, as added by section 201 of this Act, and sufficient

			 to provide for the direct costs of providing services related to an employer’s

			 authorization to employ eligible aliens pursuant to this Act, to include the

			 certification of eligible employers, the issuance of documentation, and the

			 admission of eligible aliens.

					

						(2)

						Procedure

						

							(A)

							In general

							In establishing and adjusting such a schedule, the Secretary

			 shall comply with Federal cost accounting and fee setting standards.

						

							(B)

							Publication and comment

							The Secretary shall publish in the Federal Register an initial

			 fee schedule and associated collection process and the cost data or estimates

			 upon which such fee schedule is based, and any subsequent amendments thereto,

			 pursuant to which public comment shall be sought and a final rule

			 issued.

						

					(c)

					Use of proceeds

					Notwithstanding any other provision of law, all proceeds

			 resulting from the payment of the alien employment user fees shall be available

			 without further appropriation and shall remain available without fiscal year

			 limitation to reimburse the Secretary, the Secretary of State, and the

			 Secretary of Labor for the costs of carrying out sections 218 and 218B of the

			 Immigration and Nationality Act, as

			 added by section 201 of this Act, and the provisions of this Act.

				

				302.

				Regulations

				

					(a)

					Regulations of the Secretary

					The Secretary shall consult with the Secretary of Labor and the

			 Secretary of Agriculture on all regulations to implement the duties of the

			 Secretary under this Act.

				

					(b)

					Regulations of the Secretary of State

					The Secretary of State shall consult with the Secretary, the

			 Secretary of Labor, and the Secretary of Agriculture on all regulations to

			 implement the duties of the Secretary of State under this Act.

				

					(c)

					Regulations of the Secretary of Labor

					The Secretary of Labor shall consult with the Secretary of

			 Agriculture and the Secretary on all regulations to implement the duties of the

			 Secretary of Labor under this Act.

				

					(d)

					Deadline for issuance of regulations

					All regulations to implement the duties of the Secretary, the

			 Secretary of State, and the Secretary of Labor created under sections 218,

			 218A, 218B, and 218C of the Immigration and

			 Nationality Act, as added by section 201, shall take effect on the

			 effective date of section 201 and shall be issued not later than 1 year after

			 the date of enactment of this Act.

				

				303.

				Effective date

				(a)In

			 generalExcept as otherwise provided, sections 201 and 301 shall

			 take effect 1 year after the date of enactment of this Act.

				(b)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary

			 shall prepare and submit to the appropriate committees of Congress a report

			 that describes the measures being taken and the progress made in implementing

			 this Act.

				

